Citation Nr: 1031893	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-40 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for eye disability, 
including bilateral cataracts and glaucoma.

2.  Entitlement to compensation under for eye disability pursuant 
to 38 U.S.C.A. § 1151, claimed as a result of eye surgery 
performed at a Department of Veterans Affairs (VA) medical 
facility in November 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The Veteran had active service from February 1957 to March 1973.  
He was born in 1935.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above VA Regional Office (RO), in response 
to a claim filed in May 2007.  The appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

Service connection is now in effect for prostate cancer, rated as 
100 percent disabling; bilateral hearing loss, rated as 20 
percent disabling; and tinnitus, rated as 10 percent disabling.

On his Substantive Appeal, a VA Form 9 dated in December 2007, 
the Veteran had initially requested a hearing before a Veterans 
Law Judge; in April 2010, he withdrew that request in writing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service records show recurrent complaints relating 
to both of his eyes.  Much of the problem appeared to be 
associated with refractive error of the eyes, for which he 
received prescription glasses at least for reading; the level of 
any deterioration in visual acuity is not clear.  However, he 
also had some other complaints including of "eye trouble", 
facial edema, a periorbital rash, photophobia, headaches, and a 
laceration above one eye which left a scar (it is unclear whether 
the eye itself was traumatized in that event).  Several visual 
charts are in the file.

On the initial post-service VA examination, undertaken in 1986, 
the Veteran was shown to have evidence of bilateral cataracts and 
arcus senilis.

He apparently did not undergo a comprehensive VA examination 
again until the mid-2000's.  At that time he reported that he had 
been employed in the housekeeping department at Beaumont Army 
Medical Center (AMC), Ft. Bliss, TX.  

VA clinical reports show that he underwent bilateral cataract 
surgery at a VA facility in November 2005.

No clinical records are in the file from the time of service 
until his initial VA examination, or from then until the cataract 
surgery.  In that regard, it is unclear whether the Veteran 
understands the concept of chronicity or continuity of symptoms 
and the need for factual data relating thereto.

Moreover, in his Notice of Disagreement, filed on a VA Form 21-
4138 in July 2007, the Veteran clearly indicated that, although 
he understood that the cataract surgery may have helped him see 
better, it had also brought on his glaucoma.  In his Substantive 
Appeal, he again stated that his eye (cataract) surgery had been 
at the VA facility and was connected to his glaucoma.  

VA clinical reports have identified "suspected glaucoma", 
although it is not clear that that diagnosis has been confirmed.

The ratings, Statement of the Case (SOC), and Supplemental 
Statement of the Case (SSOC) of record have not fully addressed 
the glaucoma issue on the basis of 38 U.S.C.A. § 1151, which the 
Board finds requires further consideration.  This is inextricably 
intertwined with the other pending appellate issue.  The November 
2007 SOC styled the issue only as service connection for 
glaucoma.  In addition, although the SOC did contain information 
from 38 C.F.R. § 3.358 as to benefits under 38 U.S.C.A. § 1151, 
that regulation is obsolete as to the present claim.  The April 
2008 SSOC did not correct this misleading information.


The Veteran's claim based on his eye surgerywas filed in May 
2007.  Effective for all claims filed on or after October 1, 
1997, 38 U.S.C.A. § 1151 provides that compensation under chapter 
11 of title 38 of the United States Code shall be awarded for a 
qualifying additional disability of a veteran in the same manner 
as if such additional disability were service connected.  For the 
purposes of this section, a disability is a qualifying additional 
disability if the disability is not the result of the veteran's 
willful misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished to 
a veteran under any law administered by the Secretary of VA, 
either by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the proximate 
cause of the disability was - 

	(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable . . . .

38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 
(2009).

As to the criterion of foreseeability, although this case is not 
a medical malpractice action seeking money for tort damages, but 
rather a claim for monthly VA disability benefits, we note that 
the distinction between foreseeability and nonforeseeability is 
analogous to the concept in such actions.  In other words, if 
medical treatment presents the risk of possible, but rare, 
adverse results or side-effects known to the provider, then such 
an outcome is foreseeable, even though unlikely.  In such an 
instance, the patient, by giving his informed consent to the 
treatment, accepts that the unwanted result may occur even if the 
treatment is properly administered.  On the other hand, if a 
result occurs which was not foreseeable by the provider or the 
patient, then the law authorizes payment of benefits under 
38 U.S.C.A. § 1151 in this type of claim.

Under VA regulations, the question of whether proximate cause of 
a Veteran's additional disability or death was an event not 
reasonably foreseeable is to be determined based on what a 
reasonable health care provider would have foreseen.  The event 
need not be completely unforeseeable or unimaginable, but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 C.F.R. § 3.361(d)(2).

Because the Veteran has not been provided an adequate SOC in 
response to his NOD on the section 1151 issue, the Board is also 
required to remand the case, under Manlincon v. West, 12 Vet. 
App. 238 (1999).

The RO has not afforded the Veteran a VA examination to ascertain 
the precise nature of his present eye disability, and to elicit 
an opinion as to its relationship to either his in-service 
symptoms or his November 2005 eye surgery.  In this regard, the 
duty to assist requires that, in deciding whether a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that a VA medical opinion must be obtained before 
these claims can be decided.  See 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4), McLendon, supra.

In view of the foregoing, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The Veteran should be asked to provide 
details as to his care for all eye complaints 
from the time of service until present, including 
in the period prior to his initial VA examination 
in 1986, and to provide appropriate authorization 
so that such records can be obtained.  VA should 
assist to the extent feasible.  These should 
include from all employers including the 
Department of the Army and any others as 
identified by the Veteran, and any VA or private 
care-givers.  Complete clinical records from all 
such sources should be obtained and added to the 
claims file.

3.  The Veteran should be scheduled for an 
examination of his eyes to determine the nature 
of his current problems and the probable etiology 
of all eye problems in, and since service.  The 
examination should all include a review of the 
claims file, including any pertinent evidence 
obtained pursuant to this Remand.  The examiner 
should conduct all special studies deemed 
necessary to render a diagnosis, and a complete 
rationale for any opinion expressed should be 
provided.  The examiner should provide responses 
to the following questions:

a.  What is the correct diagnosis of any and 
all eye disorders shown in service and after 
service?

b.  With regard to the claim for service-
connected disability compensation - As to each 
eye disorder diagnosed, is it at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that such currently 
diagnosed disorder (1) arose in or as a result 
of service, (2) pre-existed service and was 
aggravated therein, or (3) is causally related 
to or aggravated by any of his already 
service-connected disabilities; or is such a 
relationship to service or to other service-
connected disabilities unlikely (i.e., less 
than a 50/50 probability)?

c.  With regard to the claim for compensation 
under 38 U.S.C.A. § 1151 - As to each eye 
disorder diagnosed, is it at least as likely 
as not (i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed 
disorder arose in or as a result of the VA 
surgical procedure on the eyes in November 
2005, or is such a relationship to that 
procedure unlikely (i.e., less than a 50/50 
probability)? 

d.  The examiner should discuss evidence 
contained in the claims folder, to include the 
Veteran's service medical records as well as 
post-service lay and medical evidence, in 
support of his or her conclusions, and should 
also address whether any additional disability 
which resulted from the November 2005 eye 
surgery was proximately due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA medical personnel, or was due to an 
event not reasonably foreseeable.

e.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

f.  Note: The term "aggravated" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

g.  Note: It is important that, if any opinion 
and supporting rationale cannot be provided 
without invoking processes relating to guesses 
or judgment based upon speculation, the 
reviewer/examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.

4.  The Veteran is hereby notified that it is his 
responsibility to report for any examination, and 
to cooperate in the development of the claim.  
The consequences for failure to report for a VA 
examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the Veteran does not report for any 
scheduled examination, documentation should be 
obtained which shows that notice scheduling the 
examination was sent to the last known address.  
It should also be indicated whether any notice 
that was sent was returned as undeliverable.


5.  Once the above-requested development has been 
completed, readjudicate the Veteran's claims on 
all potential bases.  If the decision remains 
adverse as to service connection, provide him and 
his representative with an appropriate SSOC.  
Then return the case to the Board for further 
appellate consideration, if otherwise in order.  
If the decision remains adverse as to section 
1151 benefits, provide him and his representative 
with an appropriate SOC on that issue. 

Note :  Issue #2 should be certified to the Board 
only if a timely substantive appeal is received 
after the SOC is issued.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

